Filed 6/16/22; Modified and Certified for Publication 7/13/22 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                                 DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B318399
                                                           (Super. Ct. No. 2021020406)
     Plaintiff and Respondent,                                  (Ventura County)

v.

LUIS DANIEL TORRES,

     Defendant and Appellant.


      Luis Daniel Torres appeals a grant of probation containing
a condition that he serve 180 days of confinement in county jail.
Although the trial court misunderstood imposition of custodial
time as a probation condition for a felony violation of Vehicle
Code section 2800.2, subdivision (a), the court stated that it
would not impose less custodial time in the exercise of its
discretion. For this reason, we affirm. (Pen. Code, § 1203.1,
subd. (a)(2); People v. Gutierrez (2014) 58 Cal.4th 1354, 1391
[remand for resentencing unnecessary where record clearly
indicates trial court would have reached the same conclusion].)
             FACTUAL AND PROCEDURAL HISTORY
       In the late hours of August 3, 2021, Torres led Oxnard
police officers on a vehicle pursuit that reached 100 miles per
hour. During the chase, Torres failed to stop at stop signs and
passed another motorist on the road shoulder. The officers
eventually arrested Torres at his home.
       The Ventura County District Attorney charged Torres with
felony evasion of an officer with willful disregard, and
misdemeanor driving without a license. (Veh. Code, §§ 2800.2,
subd. (a), 12500, subd. (a).) Torres later entered a guilty plea to
the felony evading count and the court dismissed the
misdemeanor count following the prosecutor’s motion.
       Prior to and following the entry of his guilty plea, Torres
and the trial court discussed whether Vehicle Code section
2800.2, subdivision (a), requires 180 days of custodial time as a
condition of probation. Torres filed a brief asserting that Penal
Code section 1203.1, subdivision (a) does not mandate any
minimum confinement as a condition of probation. The court
indicated that it would research the issue but believed that a
grant of probation for Vehicle Code section 2800.2, subdivision (a)
requires “a statutory minimum of 180 days.”
       In accepting Torres’s guilty plea, the trial court advised
Torres that the prosecution requested 365 days of confinement.
The court also stated that it would make a decision after
reviewing the probation report.
       At the later sentencing hearing, the trial court stated that
it had reviewed the probation report which recommended 180
days of confinement as a probation condition. The prosecutor
requested 365 days of confinement in view of Torres’s reckless
and dangerous evasion. Torres’s counsel responded that 120 days




                                2
was appropriate but that no minimum time was required: “I do
not believe the Court is constrained on a grant of probation on
this charge to any minimum custody time. So the request at this
time is 120 [days].”
       The trial court also discussed the aggravating and
mitigating sentencing factors pertaining to Torres. A
“concerning” aggravating factor was Torres’s prior Vehicle Code
violations. The trial judge commented: “Whether licensed legally
or just being able to drive, Mr. Torres seems to be persistent in
driving whether he’s legally licensed to do so or not.”
       The trial court then suspended imposition of sentence and
granted Torres 24 months of felony probation with a condition of
180 days of confinement in county jail. The court again noted its
disagreement with Torres’s argument but added that, in the
exercise of its discretion, it would impose 180 days of confinement
given Torres’s “driver’s license issue”: “I’m going to exercise my
discretion with his driver’s license issue. . . . I believe that 180
days is appropriate . . . even if I did have discretion, I choose not
to exercise it.”
       Torres appeals and contends that the trial court
erroneously concluded that Vehicle Code section 2800.2,
subdivision (a) requires 180 days of minimum confinement as a
condition of probation. The Attorney General concedes but
asserts that remand would be an idle act given the court’s
statement that it would not impose a lesser term in the exercise
of its discretion.
                             DISCUSSION
       Torres argues that the trial court did not exercise its
informed discretion when imposing the 180 days of confinement




                                 3
as a probation condition because it misunderstood Vehicle Code
section 2800.2, subdivision (a).1
       Penal Code section 1203, subdivisions (b) and (d) permit
the trial court to suspend imposition or execution of sentence and
grant probation. As a condition of granting probation, the court
may order the defendant imprisoned “in a county jail for a period
not exceeding the maximum time fixed by law in the case.” (Pen.
Code, § 1203.1, subd. (a).) Confinement is not mandated by Penal
Code section 1203.1, however; instead, the court may “impose
either imprisonment in a county jail or a fine, both, or neither.”
(Id., subd. (a)(2), italics added.)
       Certain penal statutes do require a jail sentence as a
condition of probation. For example, Vehicle Code section
14601.2, driving under the influence with a suspended license,
requires 10 days confinement as a condition of probation. (Id.,
subd. (e).) Penal Code section 290.018, failing to register as a sex
offender, requires 90 days confinement as a condition of
probation. (Id., subd. (c).) Penal Code section 273.5, second
offense domestic violence, requires 15 days confinement as a
condition of probation. (Id., subd. (h)(1).) Vehicle Code section
14601.2, driving with a suspended license due to driving under
the influence, requires 10 days confinement as a condition of
probation. (Id., subd. (e).)
       Vehicle Code section 2800.2, subdivision (a) does not
require incarceration, however, as a condition of probation. It
provides: “If a person flees or attempts to elude a pursuing peace
officer in violation of [Vehicle Code] Section 2800.1 and the
pursued vehicle is driven in a willful or wanton disregard for the

      1We grant Torres’s request for judicial notice that this
issue has arisen in three unpublished opinions from 2010 to 2017.



                                 4
safety of persons or property, the person driving the vehicle, upon
conviction, shall be punished by imprisonment in the state
prison, or by confinement in the county jail for not less than six
months nor more than one year. The court may also impose a
fine of not less than one thousand dollars ($1,000) nor more than
ten thousand dollars ($10,000), or may impose both that
imprisonment or confinement and fine.” (Ibid.)
       The trial court had statutory discretion to impose jail
confinement of up to one year as a condition of probation or to
impose no jail sentence. (Pen. Code, § 1203.1, subd. (a)(2).) The
court’s remarks at sentencing clearly indicate that it would
exercise its discretion and impose 180 days of confinement as a
probation condition. Remand therefore would be an idle act
because the court has indicated it would reach the same
sentencing decision. (People v. Gutierrez, supra, 58 Cal.4th 1354,
1391.)
                           DISPOSITION
       The order is affirmed.




                                     GILBERT, P. J.
We concur:



             YEGAN, J.



             PERREN, J.




                                 5
                    Bruce A. Young, Judge

               Superior Court County of Ventura

               ______________________________


      Ventura County Legal Services, Inc. and Christina
Vanarelli for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Zee Rodriguez and Michael C. Keller, Deputy
Attorneys General, for Plaintiff and Respondent.




                              6
Filed 7/13/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                           DIVISION SIX


THE PEOPLE,                                 2d Crim. No. B318399
                                         (Super. Ct. No. 2021020406)
     Plaintiff and Respondent,                (Ventura County)

v.                                       ORDER MODIFYING AND
                                        CERTIFYING OPINION FOR
LUIS DANIEL TORRES,
                                             PUBLICATION
     Defendant and Appellant.          [NO CHANGE IN JUDGMENT]




THE COURT:
       It is ordered that the opinion filed herein on June 16, 2022,
be modified as follows:
       1. On page 1, the first paragraph is changed to read:
       “Here we put to rest any doubt concerning whether Vehicle
Code section 2800.2 subdivision (a), mandates jail time. It does
not. The trial court may exercise its discretion to grant probation
for a violation of the section.
       “Luis Daniel Torres appeals a grant of probation with the
condition that he serve 180 days of confinement in county jail.
Although the trial court misunderstood imposition of custodial
time as a probation condition for a felony violation of Vehicle



                                 1
Code section 2800.2, subdivision (a), the court said it would not
impose less custodial time if it did have the discretion. For this
reason, we affirm. (Pen. Code, § 1203.1, subd. (a)(2); People v.
Gutierrez (2014) 58 Cal.4th 1354, 1391 [remand for resentencing
unnecessary where record clearly indicates trial court would have
reached the same conclusion].)”
      2. On page 2, the word “its” is substituted for the word “a”
in the second sentence of the fourth full paragraph is so that the
sentence reads: “The court also stated that it would make its
decision after reviewing the probation report.”
      There is no change in judgment.
      The opinion in the above-entitled matter filed June 16,
2022, was not certified for publication in the Official Reports. For
good cause it now appears that the opinion should be published in
the Official Reports and it is so ordered.




                                 2